     Case 3:20-cv-01012-MMA-KSC Document 36 Filed 04/30/21 PageID.437 Page 1 of 3




 1
     LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     ALEXIS M. WOOD (SBN 270200)
 3   alexis@consumersadvocates.com
 4   KAS L. GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
 5   651 Arroyo Drive
 6   San Diego, California 92103
     Telephone: (619) 696-9006
 7   Facsimile: (619) 564-6665
     Attorneys for Plaintiffs and the Proposed Class
 8
 9
10                      UNITED STATES DISTRICT COURT
11                    SOUTHERN DISTRICT OF CALIFORNIA
12   ERIC FRANTZ, on behalf of himself,        Case No.: 3:20-cv-01012-MMA
13   and all others similarly situated,        CLASS ACTION
14
                             Plaintiffs,       NOTICE OF SETTLEMENT AND
15                                             JOINT REQUEST TO VACATE
                    v.                         CASE DEADLINES
16
17   FORCE FACTOR, LLC;
18
                              Defendant.
19
20
21
22
23
24
25
26
27
28



                         Frantz v. Force Factor, LLC, Case No.: 3:20-cv-01012-MMA
              NOTICE OF SETTLEMENT AND JOINT REQUEST TO VACATE CASE DEADLINES
     Case 3:20-cv-01012-MMA-KSC Document 36 Filed 04/30/21 PageID.438 Page 2 of 3




 1         Plaintiff Eric Frantz (“Plaintiff”) and Defendant Force Factor, LLC
 2   (“Defendant”) (collectively “the Parties”) by and through their undersigned counsel,
 3   hereby notify the Court that the Parties have reached a settlement with respect to
 4   Plaintiff’s individual claims in this action and respectfully request the Court to
 5   vacate all case deadlines in light of the settlement while the Parties finalize their
 6   agreement.
 7         Accordingly, the Parties respectfully request that the Court vacate all existing
 8   dates as contained in the Court’s April 23, 2021 Scheduling Order Regulating
 9   Discovery and Other Pre-Trial Proceedings (Dkt. No. 35).
10
11                                    Respectfully Submitted,
12
     DATED: April 30, 2021                   /s/Kas Gallucci
13                                          Kas Gallucci
14                                          LAW OFFICES OF RONALD                         A.
                                            MARRON
15
                                            RONALD A. MARRON (SBN 175650)
16                                          ALEXIS M. WOOD (SBN 270200
17                                          KAS L. GALLUCCI (SBN 288709
                                            651 Arroyo Drive
18                                          San Diego, California 92103
19                                          Telephone: (619) 696-9006
                                            Facsimile: (619) 564-6665
20
                                            Attorneys for Plaintiff and the Proposed Class
21
22
23
                                    Respectfully Submitted,
24
25   DATED: April 30, 2021                    /s/Daniel S. Silverman
26                                            Daniel S. Silverman
                                            VENABLE LLP
27
                                            Daniel S. Silverman (SBN 137864
28
                                               1

                         Frantz v. Force Factor, LLC, Case No.: 3:20-cv-01012-MMA
              NOTICE OF SETTLEMENT AND JOINT REQUEST TO VACATE CASE DEADLINES
     Case 3:20-cv-01012-MMA-KSC Document 36 Filed 04/30/21 PageID.439 Page 3 of 3




 1                                          2049 Century Park East, Suite 2300
                                            Los Angeles, CA 90067
 2                                          Telephone: 310.229.0373
 3                                          Facsimile: 310.229.9901
 4
                                            Daniel S. Blynn (pro hac vice)
 5                                          600 Massachusetts Avenue NW
 6
                                            Washington, DC 20001
                                            Telephone: 202.344.4000
 7                                          Facsimile: 202.344.8300
 8
                                            Attorney for Defendant Force Factor, LLC
 9
10
11
                   CERTIFICATION OF APPROVAL OF CONTENT
12
           I, Kas Gallucci, counsel for Plaintiff, in the above-entitled matter, hereby
13
     certify that the required parties have approved and accepted the content of the Notice
14
     of Settlement and Request to Vacate Case Deadlines and that I have obtained
15
     authorization from counsel for Defendant, for their electronic signature.
16
17
18   DATED: April 30, 2021            /s/Kas Gallucci
                                      KAS GALLUCCI
19
20                                   Attorney for Plaintiff and the Proposed Class
21
22
23
24
25
26
27
28
                                               2

                         Frantz v. Force Factor, LLC, Case No.: 3:20-cv-01012-MMA
              NOTICE OF SETTLEMENT AND JOINT REQUEST TO VACATE CASE DEADLINES
